Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR, AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE, CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SUCH ACT.

 

WARRANT

 

To Subscribe for and Purchase
Shares of Common Stock of

 

DanDrit Biotech USA, Inc.

 

Date: May ___, 2017

  

THIS Common Stock Purchase Warrant CERTIFIES THAT, for value received,
[_______________], or its registered assigns, (“Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to 5:00 PM Eastern Standard Time on [_______________] (the
“Expiration Date”) but not thereafter, to subscribe for and purchase from
DanDrit Biotech USA, Inc., a Delaware corporation with offices at Fruebjergvej 3
Box 62, 2100 Copenhagen, Denmark (the “Company”) an aggregate of up to
[________] shares of common stock, par value $0.0001 per share, of the Company
(the “Shares”), at a price per Share specified herein, as adjusted in accordance
with Section 2 below (the “Purchase Price”). 

 

1. Exercise.

 

(a) Time and Manner of Exercise. This Warrant may be exercised, in whole or in
part (but not as to fractional shares), at any time or times on or after the
Initial Exercise Date and on or before the Expiration Date by delivery to the
Company at its principal executive offices as set forth above of a duly executed
original, electronic of facsimile of the Notice of Exercise, a form of which is
annexed hereto, together with aggregate Purchase Price for the Shares specified
in the Notice of Exercise by wire transfer or cashier’s check drawn on a United
States bank.

 

(b) Notwithstanding anything contained herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Shares and the Warrant has been exercised in
full, in which case the Holder shall surrender this Warrant to the Company for
cancellation within five (5) days of the date the final Notice of Exercise is
delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Shares available hereunder shall
have the effect of lowering the outstanding number of Shares purchasable
hereunder in an amount equal to the applicable number of Shares purchased. The
Holder and the Company shall maintain records showing the number of Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise within three (3) Business days of receipt of
such Notice. The Holder, and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Shares hereunder, the number of
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

 





 

 

(c) Mechanics of Exercise.

 

(i) Delivery of Certificates Upon Exercise. Certificates for Shares purchased
hereunder shall be transmitted by the transfer agent for the Common Stock (the
“Transfer Agent”) to the Holder by physical delivery of a certificate to the
address specified by the Holder in the Notice of Exercise by the date that is
five (5) days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required) and (C) payment of the
aggregate Purchase Price as set forth above (such date, the “Warrant Share
Delivery Date”). The Shares shall be deemed to have been issued, and the Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such Shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Purchase Price
and all taxes required to be paid by the Holder, if any, pursuant to Section
1(b)(v) below, prior to the issuance of such Shares, having been paid.

 

(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Shares, deliver to the Holder a new Warrant evidencing
the rights of the Holder to purchase the unpurchased Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant.

 

(iii) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Purchase Price or round up to the next whole share.

 

(iv) Legends. Until the date on which a registration statement filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”)
covering the issuance and sale or the resale of the Shares is declared effective
by the U.S. Securities and Exchange Commission (the “SEC”) and subject to the
requirements of Rule 144 promulgated under the Securities Act, any certificates
evidencing the Shares shall bear a legend substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“THE ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE ACT. THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO
THE SATISFACTION OF THE COMPANY.

 



2

 

 

(v) Charges, Taxes and Expenses. Issuance of certificates for Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

 

2. Certain Adjustments.

 

(a) Stock Dividends and Stock Splits. If the Company, at any time after the date
hereof: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock in shares of Common Stock,
(B) subdivide outstanding shares of Common Stock into a larger number of shares,
or (C) combine (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, then the Purchase Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding before such event and of which the denominator shall be
the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification,
and the number of shares issuable upon exercise of this Warrant, shall be
proportionately adjusted such that the aggregate Purchase Price of this Warrant
shall remain unchanged.

 

(b) Notice to Holder.

 

(i) Adjustment to Purchase Price. Whenever the Purchase Price is adjusted
pursuant to any of this Section 2, the Company shall promptly mail to the Holder
a notice setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

(ii) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on its Common Stock; (B) the Company shall
authorize the granting to all holders of the Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights; (C) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
or the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company; then, in each case, the
Company shall cause to be mailed to the Holder at the last address as it shall
appear upon the books and records of the Company, at least ten (10) days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Warrant during the 10-day
period commencing the date of such notice to the effective date of the event
triggering such notice.

 



3

 

 

(iii) Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(D) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each share of Common
Stock that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Purchase Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Purchase Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration, If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant for the Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (b) and
insuring that this Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 



4

 

 

3. Transfer of Warrant.

 

(a) Transferability. This Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date of this Warrant and shall be identical with
this Warrant except as to the number of Shares issuable pursuant thereto.

 

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

4. Miscellaneous.

 

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

 

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Shares, and in case of loss, theft or destruction,
of indemnity or security reasonably satisfactory to it (which, in the case of
the Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

(c) Saturdays. Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 



5

 

 

(d) Authorized Shares. The Company covenants that, during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Shares upon the
exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Shares upon the exercise of
the purchase rights under this Warrant. The Company will take all such
reasonable action as may be necessary to assure that such Shares may be issued
as provided herein without violation of any applicable law or regulation, or of
any requirements of any trading market upon which the Common Stock may be
listed. The Company covenants that all Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

(e) Jurisdiction; Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the laws of the State of Delaware.

 

(f) Restrictions. The Holder acknowledges that the Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.

 

(g) Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.

 

(h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered to the Holder
at the following address:

 

[_______________] 

[_______________] 

[_______________] 

Attn: [_______________]

  

(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Shares,
and no enumeration herein of the rights or privileges of the Holder, shall give
rise to any liability of the Holder for the Purchase Price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Shares.

 



6

 

 

(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

(Signature Page Follows)



7

 

 

IN WITNESS WHEREOF, Dandrit Biotech USA, Inc. has caused this Warrant to be
signed by its duly authorized officer and this Warrant to be dated as of the
date set forth above. 

 

  DANDRIT BIOTECH USA, INC.         By     Name: Aldo Petersen   Its: Chief
Executive Officer

 

Acknowledged and agreed: 

 

[_______________]

  

By     Name     Its    



 



8

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO: DANDRIT BIOTECH USA, INC.

 

(1) The undersigned hereby elects to purchase _____ Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

☐ wire transfer in lawful money of the United States; or 

☐ cashier’s check drawn on a U.S. bank

 

(3) Please issue a certificate or certificates representing said Shares in the
name of the undersigned or in such other name as is specified below:

 

_________________________ 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
_______________________________________________________________________ 

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________ 

Title of Authorized Signatory:
____________________________________________________________________ 

Date:
_______________________________________________________________________________________

 

 

9

 

